Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 06 July 2022 wherein: claims 1, 3, 20, and 22-24 are amended; claims 2 and 21 are canceled; claims 1, 3-20, and 22-27 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 06 July 2022 with respect to the interpretation of claims 14-15 under 35 USC 112(f) have been fully considered but they are not persuasive.
Applicant argues the claim interpretation does not include the “beam steering” nature of the “beam steering component” recited in claim 15. Examiner respectfully disagrees.
Applicant’s specification recites “the controller 47 (i.e., an actuator) may rotate a mirror (i.e., an optical component)” (par. [0096]) and “the optical component 46 may include a beam steering component 45 … The projection lens set 68" is a portion of the optical component 46” (par. [00120]).
Applicant’s specification describes an actuator as being separate from the optical component / beam steering component. Applicant’s specification describes the optical component / beam steering component as being either a mirror or a projection lens set.
Applicant’s argument that “one skilled in the art at the time of the disclosure would have included 1) structure that changes the refractive index of the medium through which the beam is transmitted, and 2) actuators that actuate mirrors, lenses, and prisms such as piezoelectric actuators, galvanometers, shape memory materials, microelectromechanical systems (MEMS), piezostages, and equivalents thereof” is not persuasive since the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Interpretation under 35 USC 112(f) is not based on what one of ordinary skill in the art would have been familiar with, but rather the interpretation relies upon Applicant’s specification. Further, as described above, Applicant’s specification describes the actuator as separate from the component.
If Applicant wishes to avoid this interpretation under 35 USC 112(f), Examiner recommends amending the claims to recite specific structures which are identified in the specification and can perform the claimed functions.

Applicant’s arguments with respect to the rejections of claim(s) 1, 3-20, and 22-27 have been considered but are moot in part because the new ground of rejection does not rely on any reference applied in the prior rejection of record for the newly added feature of “wherein the pixel spacing ranges from about 10 nanometers to about 20 nanometers” recited in claims 1, 20, and 24. The remainder of Applicant’s arguments are responded to below.

Regarding claims 1, 20, and 24, with reference to representative claim 1, the claims were rejected under 35 U.S.C. 103 as being obvious over Illumina (WO 2017/184997 A1; a copy is included with the Information Disclosure Statement filed 10 September 2019) in view of Kannan (US 2016/0189387 A1).
In response to applicant's argument that the features of Kannan cannot be combined with the features of Illumina due to the difference in scene sizes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues Kannan does not disclose a device that can “direct at least a portion of first photons in an illumination pattern to the first feature at a first time, and to direct at least a portion of second photons in the illumination pattern to the second feature at a second time”. However, this feature is disclosed by Illumina as described in the rejection. 

Regarding claims 5-6, Applicant’s arguments regarding pixel spacing ranging from about 10 nanometers to about 20 micrometers are moot in view of the newly cited art.

Regarding claims 7 and 22, with reference to representative claim 7, Applicant’s argument that the cited prior art does not suggest “parallel illumination stripes on the formation of features” is not persuasive. Caracci (US 2004/0263841 A1) discloses “the collimating optic 706 receives the light beams 712 and conditions each light beam 712 to have a desired inter-beam separation and angle (par. [0061])”, and, as seen in Figure 7A, the conditioned light beams 714 are parallel.

Regarding claims 9-10 and 23, in response to applicant's argument that Ronnekleiv (US 2003/0007732 A1) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ronnekleiv is reasonably pertinent to the particular problem of interference pattern generation.
In response to applicant's argument that Ronnekleiv “teaches away” from combination with Illumina, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Ronnekleiv does not teach away from combination with Illumina such that the combination would render the device inoperable for its intended purpose. While Ronnekleiv discloses features identified by Applicant which would not be combinable with Illumina, these features are not relied upon in the rejection and need not be bodily combined with Illumina. “Teaching away” would mean Ronnekleiv expressly discloses the structure of Illumina and states combination with the features of Ronnekleiv would be inoperative. Since no such statement exists in Ronnekleiv, and since only features from Ronnekleiv which can be combined with Illumina are relied upon in the rejection, the rejection is maintained.

Claim Interpretation
Regarding claims 1, 19-20, and 24, Examiner notes “about” in reference to a value is defined by Applicant’s specification (par. [00134]) to be with 10% of the value.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 14-15 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claims 14-15, the claims recites the limitations “optical component” and “beam steering component” which use a generic placeholder (“component”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a mirror or a projection lens set (Applicant’s specification, par. [0096], [00120]) and equivalents thereof. Applicant’s specification recites “the controller 47 (i.e., an actuator) may rotate a mirror (i.e., an optical component)” (par. [0096]) and “the optical component 46 may include a beam steering component 45 … The projection lens set 68" is a portion of the optical component 46” (par. [00120]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, 14-20, and 24-26 is/are rejected under 35 U.S.C. 103 as being obvious over Illumina (WO 2017/184997 A1; a copy is included with the Information Disclosure Statement filed 10 September 2019) in view of Kannan (US 2016/0189387 A1) and Iwakiri (US 2012/0140883 A1).

	Regarding claim 1, Illumina discloses a device, comprising: a plurality of imaging pixels (1350) arranged in a spatial pattern; a formation of features (1310) disposed over the plurality of imaging pixels (1350), wherein the features (1310) repeat in the spatial pattern in which the plurality of imaging pixels (1350) is arranged; a first feature (1313) of the formation of features (1310), the first feature (1313) disposed over a first pixel of the plurality of imaging pixels (1350), a second feature (1314) of the formation of features (1310), the second feature (1314) disposed over the first pixel and spatially displaced from the first feature (1313); a first luminophore (1321) disposed within or over the first feature (1313); a second luminophore (1322) disposed within or over the second feature (1314); and a structured illumination source (1330) to direct at least a portion of first photons in an illumination pattern to the first feature (1313) at a first time, and to direct at least a portion of second photons in the illumination pattern to the second feature (1314) at a second time, the second time being different from the first time, the first pixel to selectively receive luminescence emitted by the first luminophore (1321) responsive to the portion of the first photons at the first time, and to selectively receive luminescence emitted by the second luminophore (1322) responsive to the portion of the second photons at the second time (par. [0110]-[0139], fig. 9A-D, 13), wherein the illumination pattern has illumination intensity maxima with a periodicity corresponding to a pixel spacing in the spatial pattern of the plurality of imaging pixels (par. [0066], [0116]).
	Illumina does not expressly disclose the structured illumination source includes an illumination pattern generator and an illumination pattern generator actuator connected to the illumination pattern generator to cause the illumination pattern to translate or rotate relative to the formation of features.
	Kannan discloses an illumination pattern generator and an illumination pattern generator actuator connected to the illumination pattern generator to cause the illumination pattern to translate or rotate (par. [0097]-[0099]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Illumina in view of the teachings of Kannan so that the structured illumination source includes an illumination pattern generator and an illumination pattern generator actuator connected to the illumination pattern generator to cause the illumination pattern to translate or rotate relative to the formation of features.
	One would have been motivated to do so to provide a more convenient means for adjusting the pattern (via an actuator) as compared to manually adjusting the pattern.
	Illumina modified does not expressly disclose the pixel spacing ranges from about 10 nanometers to about 20 micrometers.
	Iwakiri discloses a pixel spacing (P) of about 100 nanometers (nm; par. [0118]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the teachings of Iwakiri so that the pixel spacing is about 100 nanometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
	One would have been motivated to do so to use commercially available detectors (such as the FPD in Iwakiri, par. [0118]).

	Regarding claim 3, Illumina modified teaches the device of claim 1 wherein the structured illumination source (1330) is to flood illuminate the illumination pattern generator with the first photons and the second photons (Illumina, par. [0110], claim 28, fig. 13).

	Regarding claim 4, Illumina modified teaches the device of claim 3 wherein the structured illumination source (1330) comprises a laser (Illumina, par. [0138], claim 29, fig. 13).

	Regarding claim 14, Illumina modified teaches the device of claim 1 wherein: the structured illumination source comprises an optical component (lens or mirror); and the device further comprises a controller (1340) coupled to the optical component to control the optical component so as to direct the portion of the first photons in the illumination pattern to the first feature at the first time and to direct the portion of the second photons in the illumination pattern to the second feature at the second time (Illumina, par. [0115], [0138], claim 15, fig. 13).

	Regarding claim 15, Illumina modified teaches the device of claim 14 wherein the optical component comprises a beam steering component (lens or mirror; Illumina, par. [0103], fig. 3A-4B).

	Regarding claim 16, Illumina modified teaches the device of claim 1 wherein the second feature (1314) is laterally displaced from the first feature (1313; Illumina, par. [0109], fig. 13).

	Regarding claim 17, Illumina modified teaches the device of claim 1, further comprising: a third feature of the formation of features disposed over the first pixel and spatially displaced from each of the first features and second features; a third luminophore disposed within or over the third feature; the structured illumination source to direct at least a portion of third photons to the third feature at a third time, the third time being different from the first time and second time; and the first pixel to selectively receive luminescence emitted by the third luminophore responsive to the portion of the third photons at the third time (Illumina, par. [0118], claim 21, fig. 3A-9D, 13).

	Regarding claim 18, Illumina modified teaches the device of claim 17, further comprising: a fourth feature of the formation of features disposed over the first pixel and spatially displaced from each of the first features, second features, and third features; a fourth luminophore disposed within or over the fourth feature; the structured illumination source to direct at least a portion of fourth photons to the fourth feature at a fourth time, the fourth time being different from the first time, second time, and third time; and the first pixel to selectively receive luminescence emitted by the fourth luminophore responsive to the portion of the fourth photons at the fourth time (Illumina, par. [0120], claim 22, fig. 3A-9D, 13).

	Regarding claim 19, Illumina modified teaches the device of claim 1 wherein the first and second photons have wavelengths in a range from about 300 nm to about 800 nm (Illumina, par. [0126], claim 30, fig. 13).

	Regarding claim 20, Examiner refers to the rejection of claim 1 above, mutatis mutandis.

	Regarding claim 24, Examiner refers to the rejections of claims 1-2 above, mutatis mutandis.

	Regarding claim 25, Illumina modified teaches the device of claim 24, further comprising: a structured illumination source (1330) to generate first photons at the first time, and to generate second photons at the second time; a first luminophore (1321)  disposed within or over the first feature (1313) and a second luminophore (1322) disposed within or over the second feature (1314); a first target analyte disposed within or over the first feature (1313)  and a second target analyte disposed within or over the second feature (1314), wherein the first target analyte is different from the second target analyte; and the first target analyte and second target analyte comprise nucleic acids having different sequences (Illumina, par. [0111], [0135]-[0139], claims 1, 76-77, fig. 13).

	Regarding claim 26, Illumina modified teaches the device of claim 1 wherein: the structured illumination source comprises a mirror; and the device further comprises an actuator coupled to the mirror to rotate the mirror so as to direct the portion of the first photons in the illumination pattern to the first feature at the first time and to direct the portion of the second photons in the illumination pattern to the second feature at the second time (Illumina, par. [0115], [0138], claim 15, fig. 13; actuator and rotation of mirror described in Kannan, par. [0097]-[0099]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Kannan.
	One would have been motivated to do so to provide a more convenient means for adjusting the pattern (via an actuator) as compared to manually adjusting the pattern.

Claim(s) 5-8 and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Illumina in view of Kannan and Iwakiri as applied to claims 1 and 21 above, and further in view of Caracci (US 2004/0263841 A1).

	Regarding claim 5, Illumina modified teaches the device of claim 1, but does not expressly disclose the illumination pattern generator includes a mask layer and the illumination pattern generator actuator comprises a mask layer actuator connected to the mask layer to translate or rotate the mask layer relative to the formation of features.
	Caracci discloses the mask (707) is used to illuminate the predetermined specimens in the specimen array (708) and allows one to have selectable control over the transmission or blocking of certain light beams (714), wherein the mask (707) may be coarsely positioned or continuously moving so as to block the certain light beams (714) from reaching selected sensors (708a) in the specimen array (708) (par. [0060]-[0072], fig. 7A-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the teachings of Caracci so that the illumination pattern generator includes a mask layer and the illumination pattern generator actuator comprises a mask layer actuator connected to the mask layer to translate or rotate the mask layer relative to the formation of features.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 6, Illumina modified teaches the device of claim 5 wherein: a first position of the mask layer causes the portion of the first photons to selectively illuminate the first feature; and a second position of the mask layer causes the portion of the second photons to selectively illuminate the second feature (the mask (707) is used to illuminate predetermined specimens in the specimen array (708) and makes it possible to illuminate the desired location or locations on the specimen array (708) at arbitrary times and m controllable spatial patterns (Caracci, par. [0061], [0066], fig. 7A-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Caracci.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 7, Illumina modified teaches the device of claim 5 wherein: the mask layer includes a grate of alternating, periodically-spaced, light- transmitting regions and opaque regions; the light-transmitting regions are defined by parallel strips of a mask absorber disposed on a mask substrate; and the portion of the first photons and the portion of the second photons are transmitted through the light-transmitting regions to illuminate parallel illumination stripes on the formation of features (the mask (707) is used to illuminate the predetermined specimens in the specimen array (708) and allows one to have selectable control over the transmission or blocking of certain light beams (714), wherein the mask (707) makes it possible to illuminate the desired location or locations on the specimen array (708) at arbitrary times and in controllable spatial patterns (Caracci, par. [0060]-[0072], fig. 7 A-9; Caracci discloses “the collimating optic 706 receives the light beams 712 and conditions each light beam 712 to have a desired inter-beam separation and angle (par. [0061])”, and, as seen in Figure 7A, the conditioned light beams 714 are parallel).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Caracci.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 8, Illumina modified teaches the device of claim 5 wherein: the mask layer includes a two-dimensional arrangement of periodically-spaced, light-transmitting regions defined on an opaque field region; the opaque field region is defined by a mask absorber disposed on a mask substrate; the light-transmitting regions are zones of the mask substrate defined in the opaque field region, the zones having the mask absorber excluded from being disposed thereon; and the portion of the first photons and the portion of the second photons are transmitted through the light-transmitting regions to illuminate corresponding features on the formation of features (the mask (707) is used to illuminate the predetermined specimens in the specimen array (708) and allows one to have selectable control over the transmission or blocking of certain light beams (714), wherein the mask (707) makes it possible to illuminate the desired location or locations on the specimen array (708) at arbitrary times and in controllable spatial patterns; Caracci, par. [0060]-[0072], fig. 7 A-9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Caracci.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 22, Illumina modified teaches the method of claim 20. For the further limitations of claim 22, Examiner refers to the rejection of claims 5-8 above.

Claim(s) 9-10 and 23 is/are rejected under 35 U.S.C. 103 as being obvious over Illumina in view of Kannan and Iwakiri as applied to claims 1 and 21 above, and further in view of Ronnekleiv (US 2003/0007732 A1).

	Regarding claim 9, Illumina modified teaches the device of claim 1, but does not expressly disclose the illumination pattern generator comprises: an interference pattern generator to propagate light defining a multi-beam interference pattern on the formation of features; wherein the illumination pattern generator actuator comprises an interference pattern generator actuator connected to the interference pattern generator to change a positional state or rotational state of the interference pattern generator to cause the interference pattern to translate or rotate relative to the formation of features.
	Ronnekleiv discloses an interferometer comprises a diffractive mask (4) for adapting the light beam to form an interference pattern in a photosensitive optical waveguide (8) and a position control means (9) that controls a position of the diffractive mask (4) (par. [0029]-[0034], fig. 2A-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the teachings of Ronnekleiv so that the illumination pattern generator comprises: an interference pattern generator to propagate light defining a multi-beam interference pattern on the formation of features; wherein the illumination pattern generator actuator comprises an interference pattern generator actuator connected to the interference pattern generator to change a positional state or rotational state of the interference pattern generator to cause the interference pattern to translate or rotate relative to the formation of features.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 10, Illumina modified teaches the device of claim 9 wherein: a first positional state or rotational state of the interference pattern generator causes the portion of the first photons to selectively illuminate the first feature; and a second positional state or rotational state of the interference pattern generator causes the portion of the second photons to selectively illuminate the second feature (a non-uniform grating of the diffractive mask (4) is written in the waveguide (8) by imaging the pattern on the illuminated part of the diffractive mask (4) onto the waveguide (8), wherein the diffractive mask (4) for generating the interference pattern moves along a longitudinal axis of the waveguide (8); Ronnekleiv, par. [0029]-[0034], fig. 2A-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Ronnekleiv.
	One would have been motivated to do so to provide further control means adjusting the pattern.

	Regarding claim 23, Illumina modified teaches the method of claim 20. For the further limitations of claim 23, Examiner refers to the rejection of claim 9 above.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being obvious over Illumina in view of Kannan, Iwakiri, and Ronnekleiv as applied to claim 9 above, and further in view of Baturin (US 2015/0182178 A1).

	Regarding claim 11, Illumina modified teaches the device of claim 9 as described above, and further teaches the multi-beam interference pattern is a two-beam interference pattern; and the interference pattern generator is to project parallel linear interference fringes on the formation of features (a beam (3) of UV light is transmitted through the diffractive mask (4) where the beam is divided in mainly two diffracted beams (12A, 12B), wherein the non-uniform grating of the diffractive mask (4) is written in the waveguide (8) by imaging the pattern on the illuminated part of the diffractive mask (4) onto the waveguide (8), and wherein the diffractive mask (4) has one or more sections SN, each section characterized by its super-periodic pattern; Ronnekleiv, par. [0029]-[0034], [0041]-[0043], fig. 2A-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Ronnekleiv.
	One would have been motivated to do so to provide further control means adjusting the pattern.
	Illumina modified does not expressly disclose or suggest the fringes have a predetermined periodicity equal to a pixel spacing.
	Baturin discloses fringes have a predetermined periodicity equal to a pixel spacing (pixel pitch; par. [0048], claim 7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the teachings of Baturin so that the fringes have a predetermined periodicity equal to a pixel spacing.
	One would have been motivated to do so to gain an advantage recited in Baturin of being to image in large FOV configurations (Baturin, par. [0048]).

	Regarding claim 12, Illumina modified teaches the device of claim 9 wherein: the multi-beam interference pattern is an interference pattern from at least four interfering beams; and the interference pattern is a two-dimensional interference pattern having interference maxima (the beam (3) of UV light is transmitted through the diffractive mask (4) where the beam is divided in mainly two diffracted beams (12A, 12B), wherein the diffractive mask (4) has the one or more sections SN, each section characterized by its super-periodic pattern; Ronnekleiv, par. [0029]-[0034], [0041]-[0043], fig. 2A-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Ronnekleiv.
	One would have been motivated to do so to provide further control means adjusting the pattern.
	Illumina modified does not expressly disclose the interference maxima have a predetermined periodicity equal to a pixel spacing.
	Baturin discloses interference maxima (fringes) have a predetermined periodicity equal to a pixel spacing (pixel pitch; par. [0048], claim 7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the teachings of Baturin so that the interference maxima have a predetermined periodicity equal to a pixel spacing.
	One would have been motivated to do so to gain an advantage recited in Baturin of being to image in large FOV configurations (Baturin, par. [0048]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being obvious over Illumina in view of Kannan, Iwakiri, and Ronnekleiv as applied to claim 9 above, and further in view of Park (US 2006/0134530 A1).

	Regarding claim 13, Illumina modified teaches the device of claim 9 wherein the interference pattern generator includes a two-dimensional mask to split a laser beam into a set of interfering beams (in view of the diffractive mask (4) for adapting the light beam to form the interference pattern in the waveguide (8) having the non-uniform grating in Ronnekleiv, par. [0029]-[0034] and fig. 2A-3).
	Illumina modified does not expressly disclose the mask is a two-dimensional transmission phase mask.
	Park discloses a two-dimensional transmission phase mask (par. [0037], fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the teachings of Park so that the mask is a transmission phase mask, since it has been held to be obvious to substitute known equivalents for the same purpose. See MPEP 2144.06(II).
	One would have been motivated to use such a substitution to gain an advantage recited by Park of being able to make a mask pattern with high precision (Park, par. [0002]).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being obvious over Illumina in view of Kannan and Iwakiri as applied to claim 1 above, and further in view of Bambot (US 2015/0238135 A1).

Regarding claim 27, Illumina modified teaches the device of claim 1 wherein: the structured illumination source comprises a projection lens; and the device further comprises an actuator coupled to the projection lens to rotate the projection lens so as to direct the portion of the first photons in the illumination pattern to the first feature at the first time and to direct the portion of the second photons in the illumination pattern to the second feature at the second time (Illumina, par. [0115], [0138], claim 15, fig. 13; actuator and rotation of mirror described in Kannan, par. [0097]-[0099]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the further teachings of Kannan.
	One would have been motivated to do so to provide a more convenient means for adjusting the pattern (via an actuator) as compared to manually adjusting the pattern.
While Illumina modified teaches a lens as described above, Illumina modified does not expressly disclose a lens set (i.e., comprising two or more lenses).
Bambot discloses a lens set (par. [0187]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Illumina in view of the teachings of Bambot to use a lens set, since it has been held to be obvious to duplicate parts. See MPEP 2144.04(VI)(B).
One would have been motivated to do so to provide further control of the photons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884